301 S.W.3d 139 (2010)
Jani HOLT, Appellant,
v.
CITY OF COLUMBIA, Missouri, Respondent.
No. WD 70314.
Missouri Court of Appeals, Western District.
January 26, 2010.
Scott T. Jansen, Jefferson City, MO, for Appellant.
Jeffrey H. Blaylock, Susan Ford Robertson, Columbia, MO, for Respondent.
Before Division III: JAMES E. WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.


*140 Order
PER CURIAM.
This is an appeal from a final judgment entered by the Circuit Court of Cole County in favor of the City of Columbia, Missouri. The judgment of the circuit court affirmed a decision by the City Manager of the City of Columbia approving the termination of former Columbia police officer Jam Holt. We also affirm the City Manager's decision. Rule 84.16(b).